NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                             File Name: 12a0715n.06

                                               Case No. 11-3113                                          FILED
                                                                                                    Jul 03, 2012
                              UNITED STATES COURT OF APPEALS
                                   FOR THE SIXTH CIRCUIT                                    LEONARD GREEN, Clerk


 HARVEST INSTITUTE FREEDMAN                                   )
 FEDERATION, LLC; LEATRICE                                    )
 TANNER-BROWN,                                                )
                                                              )
            Plaintiffs-Appellants,                            )        ON APPEAL FROM THE
                                                              )        UNITED STATES DISTRICT
                   v.                                         )        COURT FOR THE SOUTHERN
                                                              )        DISTRICT OF OHIO
 UNITED STATES OF AMERICA; THE                                )
 HONORABLE KEN SALAZAR, SECRETARY                             )
 OF THE DEPARTMENT OF INTERIOR OF THE                         )
 UNITED STATES,                                               )
                                                              )
       Defendants-Appellees.                                  )
 _______________________________________                      )

BEFORE: BATCHELDER, Chief Judge; McKEAGUE, Circuit Judge; QUIST, District
Judge.*

        ALICE M. BATCHELDER, Chief Judge.                           Plaintiffs-Appellants Harvest Institute

Freedman Federation and Leatrice Tanner-Brown want the federal courts to hold that the Claims

Resolution Act, No. 111-291, 124 Stat. 3064 (2010) (“the Act”), is unconstitutional because it

perpetuates racial discrimination against former slaves—known as the Freedmen—of certain Native

American tribes. Congress enacted the Act to implement the settlement between the parties in

Cobell v. Salazar, No. 1:96CV01285-JR (D.D.C.), which was a class-action lawsuit brought by a

number of individual Native Americans against the Secretaries of the Departments of the Interior and



        *
         The Honorable Gordon Jay Quist, United States District Judge for the W estern District of Michigan, sitting
by designation.
No. 11-3113, Harvest Institute, et al. v. United States, et al.



of the Treasury. The class in Cobell claimed that the United States had breached its fiduciary duty

to administer properly the Individual Indian Money (IIM) Accounts held on the behalf of certain

Native Americans.

         The Harvest plaintiffs claim that the Freedmen were wrongfully excluded from ownership

of the IIM Accounts due to racism, and that it perpetuates racial discrimination for Congress to not

address their claims at the same time that it addresses the claims of the Cobell class. Along with

their Complaint, the Harvest plaintiffs moved the district court for a temporary restraining order; the

United States responded by filing Rule 12(b)(1) and 12(b)(6) motions to dismiss based on lack of

subject matter jurisdiction and failure to state a claim, respectively.

         The district court dismissed the case, holding that the Harvest plaintiffs did not have standing

because any injury to them is not fairly traceable to the United States and because the injury will not

be redressed by a favorable decision. The Harvest plaintiffs timely appealed.

         After carefully reviewing the district court’s opinion, the briefs, and the record in this case,

we conclude that the district court did not err in dismissing the case. As the district court correctly

set out the applicable law and correctly applied that law to the undisputed material facts contained

in the record, issuance of a full written opinion by this court would serve no jurisprudential purpose.

         Accordingly, for the reasons stated in the district court’s well-reasoned opinion, we AFFIRM

the judgment of the district court.




                                                             2